Citation Nr: 0405120	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  04-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a 
hydrocele. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had verified active duty from April 1943 to 
December 1945; he also had Army Reserve service until August 
1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.   

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

In his Informal Hearing Presentation, the veteran's 
representative states that the RO granted service connection 
for a hearing loss disability, but did not dispose of the 
inferred issue of service connection for tinnitus.  That 
matter is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while on active duty, he suffered 
an injury to his groin area and subsequently had a hydrocele 
surgically removed from his left testicle in 1944.  The Board 
notes that the National Personnel Records Center (NPRC) has 
indicated that the veteran's service medical records were 
destroyed in a 1973 fire and are therefore unavailable.  It 
is unclear, however, whether a search through all alternate 
sources has been made, such as from hospital facilities or 
from the veteran's Army Reserve unit.  On remand, efforts 
should be made to ascertain the existence of any additional 
service records.  In any case, records from the Surgeon 
General's Office reflect in-service treatment for a 
hydrocele.  Moreover, contemporary medical records include 
note that the veteran currently has a hydrocele.  

The veteran contends that he underwent surgical treatment of 
his hydrocele during service and that, as a result of this 
surgery, he and his wife were unable to have children.  He 
further contends that he has been treated for his hydrocele 
since service and that he has recently experienced bleeding 
from a hydrocele.  

The October 2002 VA examination report concludes, however, 
that although the current presence of a hydrocele is noted, 
there is no evidence of residuals of the hydrocele diagnosed 
in 1944.  The examiner did not comment on the veteran's 
complaints of infertility or bleeding.  Thus, from the 
existing medical evidence it is unclear whether the veteran 
currently experiences residuals related to the hydrocele 
shown during service.  An additional examination is needed to 
clarify the veteran's disability status.  Also, in his 
substantive appeal, the veteran indicates that he had a 
pacemaker inserted to correct a complete heart block and that 
his private physicians had to decrease his required aspirin 
dosage due to the fact his hydrocele was bleeding.  
Associated treatment records are not associated with the 
claims file and should be obtained prior to the Board's 
appellate review.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the type of 
evidence needed to support his claim, 
and, whether he or VA is responsible for 
obtaining such evidence.  

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for a hydrocele or residuals 
thereof.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file, to include records from Drs. 
Ford, Walther, and Ramos.

3.  The RO should ascertain whether 
additional service medical records are 
available, in particular, the treatment 
records during the veteran's 
hospitalization in 1944 and any Army 
Reserve records relevant to treatment of 
a hydrocele.  The RO should document 
requests made through official sources; a 
positive or negative response should be 
associated with the claims file.

4.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of claimed residuals 
of hydrocele.  The examiner must review 
the entire claims folder, to include 
evidence received in connection with the 
above requests.  Such tests as the 
examining physician deems necessary 
should be performed.  

The examiner is requested to confirm or 
refute the current existence of a 
hydrocele; to state whether such is 
likely related to a hydrocele treated in 
1944 during active service; and, to 
identify the presence or absence of 
disabling residuals of any currently 
diagnosed hydrocele, to include a 
discussion of the veteran's complaints of 
infertility and bleeding from the 
hydrocele.

5.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of hydrocele.  
If the claim remains denied the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

